DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 11 February 2022 have been fully considered and are persuasive.  The amendments are sufficient to withdraw each of the objections and rejections of the prior Office Action and the claims patentably distinguish from Frame et al. for at least the reasons noted by applicant.  The amendments to positively recite the processor of the device to which the claims are drawn which is configured to generate the information displayed by the display screen is effective to establish the necessary “functional relationship” from MPEP § 2111.05, subsection III, noted in the prior Office Action on p. 3 for full patentable weight of the associated functions and resultant display configurations.
The terminal disclaimer filed with the latest submission is effective to overcome the double patenting rejection in view of US 10,154,799.
Claims 1, 3-19, 25 and 26 comply with all statutory and regulatory requirements and are in condition for allowance.
Kim ‘336 teaches a handheld device for indicating position data with respect to a tag in the form of a reference portion/member, the device including a display which is integral with or attached to a component for attaching to an interventional instrument; however, the attachment component does not comprise location emitter(s), and the reference member 50 is not physically separate from any of the components of the device as required by claim 1.  Additionally, the 
Webb ‘009 similarly teaches a device which indicates position or depth information with respect to the placement of an associated medical device on screen 6; however, there are no incorporated location emitters, nor is the position or depth information computed with respect to anything which can be likened to the claimed tag which is physically separated from (i.e., remote) from the components of the position-indicating device.  Considering the prior art collectively, it would require hindsight from applicant’s disclosure to construct the device of claim 1 using Webb as a base reference.
Grenfell et al. ‘914 teaches a depth indicating device which determines its measurements with respect to a remote target, but the remote target is not specifically a tag as can be likened in the manner claimed by applicant.  Computing information for display from a tag would require hindsight on the part of the skilled artisan, when considering Grenfell’s disclosure and the prior art collectively.  Grenfell’s display is also not integrated with the instrument in the manner claimed.
Jordil ‘652 teaches a handheld instrument for measuring distances which incorporates a touch screen for communicating the computed information; however, the information computed is not consistent with that required by the processor of the device of claim 1.
Chi Sing et al. ‘754 teaches a device 30 for localizing a remotely located tag in the form of a position marker (e.g., 120) and utilizes antennas; however, the device does not include anything which can be likened to applicant’s attachment component and reconstruction of the device of claim 1 from Chi Sing’s device would require hindsight.
Brander et al. ‘891 also is drawn to a device for locating a remotely positioned tag in the form of a transponder tag 12, but the device 18 is not comprised of anything which can be likened to applicant’s attachment component comprising at least one location emitter, nor is there any suggestion that the processor associated with the device is functionally equipped to generate the position data for display of the nature claimed and in the manner claimed (i.e., with respect to received information from a plurality of witness stations).  Reconstructing the device of claim 1 using Brander’s device as a base would also require hindsight from applicant’s disclosure.
Derichs et al. ‘164 is also drawn to a handheld display device for locating a remotely positioned tag in the form of marker; however, there is nothing which can be likened to the claimed attachment component, nor is there any suggestion that the processor associated with the device is functionally equipped to generate position data for display of the nature claimed and in the manner claimed (i.e., with respect to received information from a plurality of witness stations).  Considering the prior art collectively, reconstructing the device of claim 1 with Derichs as a base would require hindsight.
Doerr et al. ‘673 is relevant to implantable RFID tags which function to track position; however, there is no suggestion of any elements of the device to which claim 1 is drawn.
Considering the prior art collectively, it would require hindsight from applicant’s disclosure to construct the device of claim 1 using any of the cited art as a base and therefore the combination of elements prescribed by claim 1 is not obvious.
Rioux et al. ‘607 is not prior art to the claimed invention, based on effective filing dates, but is cited for relevance to an attachment component in the form of handle 102 which includes an integral display 124 and which is for interfacing with an interventional instrument 108 to provide information about contact states and depth.  Rioux’s device includes what can be broadly interpreted as “location emitters” 148 (Fig. 5), which are optionally embodied as a speaker or lights to provide an alert that the tip of the instrument is in the intended position, as in the description of Fig. 5 in the paragraph bridging cols. 13 and 14. 
Rudie et al. ‘779 is not prior art to the claimed invention, based on effective filing dates, but similarly discloses an attachment component integrated with a display which is configured to determine position with respect to a remotely located marker tag.  Rudie et al. ‘779 is commonly owned with the instant application but does not present an obvious double patenting issue.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793